POULIOT, J.
This is an action brought by the plaintiff to recover from the defendants the proceeds of four notes with interest, and is before the Court on plaintiff’s motion for a new trial after a jury had returned a verdict for the defendants.
These notes are a part of a transaction involving the purchase of land in Florida during the “boom” period of 1925. The defendants do not deny the execution of the notes nor payments on account of the transaction, but claim they were induced to enter into the contract of purchase through fraudulent representations made to them by the plaintiff’s agents.
The dispute is one of claims by one party as against counter-claims by the other party and is essentially one to be determined by a jury. The controversy could have been decided in favor of either the plaintiff or the defendants. The plaintiff’s evidence was submitted through depositions, while the defendants and their witness appeared personally. The latter made a good impression while on the witness stand and the Court cannot say that the jury erred in finding that the plaintiff did not prove his claim by the preponderance of the evidence.
The verdict does substantial justice between the parties and has the approval of the Court.
Plaintiff’s motion for a new trial is denied.